Exhibit 10.1.2

 

EXECUTION COPY

 

AMENDED AND RESTATED PROMISSORY NOTE

 

March 28, 2013

 

$12,500,000

 

FOR VALUE RECEIVED, SYNTA PHARMACEUTICALS CORP., a Delaware corporation located
at the address stated below (“Borrower”), promises to pay to the order of
GENERAL ELECTRIC CAPITAL CORPORATION or any subsequent holder hereof (each, a
“Lender”), the principal sum of TWELVE MILLION FIVE HUNDRED THOUSAND and 00/100
Dollars ($12,500,000).  All capitalized terms, unless otherwise defined herein,
shall have the respective meanings assigned to such terms in the Agreement.

 

This Amended and Restated Promissory Note is issued pursuant to that certain
Loan and Security Agreement, dated as of September 30, 2010, among Borrower, the
guarantors from time to time party thereto, General Electric Capital
Corporation, as agent, the other lenders signatory thereto, and Lender (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is one of the Notes referred to therein, and is entitled to the
benefit and security of the Debt Documents referred to therein, to which
Agreement reference is hereby made for a statement of all of the terms and
conditions under which the loans evidenced hereby were made.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement.  Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement.  The terms of the Agreement are
hereby incorporated herein by reference.

 

All payments shall be applied in accordance with the Agreement.  The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.

 

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto.

 

This Note is secured as provided in the Agreement and the other Debt Documents. 
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.

 

Time is of the essence hereof.  If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 5 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement.  Such Late Fee will be immediately
due and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.

 

This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement.  After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.

 

--------------------------------------------------------------------------------


 

Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including without limitation, the allocated costs
of in-house counsel.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement.  Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.

 

THIS AMENDED AND RESTATED PROMISSORY NOTE IS ISSUED IN REPLACEMENT AND
SUBSTITUTION FOR THAT CERTAIN $10,000,000 PROMISSORY NOTE DATED SEPTEMBER 30,
2010, ISSUED PURSUANT TO THE CREDIT AGREEMENT (THE “PRIOR NOTE”).  THIS AMENDED
AND RESTATED PROMISSORY NOTE IS NOT INTENDED NOR SHALL IT BE CONSTRUED TO BE A
NOVATION OR AN ACCORD AND SATISFACTION OF THE INDEBTEDNESS EVIDENCED BY THE
PRIOR NOTE.  TO THE EXTENT THAT THE PRINCIPAL BALANCE OF THIS AMENDED AND
RESTATED PROMISSORY NOTE INCLUDES A PORTION OF THE INDEBTEDNESS EVIDENCED BY THE
PRIOR NOTE, THIS AMENDED AND RESTATED PROMISSORY NOTE (A) MERELY REEVIDENCES THE
INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE PRIOR TO THE DATE HEREOF AND (B) IS
GIVEN AS SUBSTITUTION FOR, AND NOT AS PAYMENT OF, THE PRIOR NOTE.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

CFO

 

 

 

Federal Tax ID #: 04-3508648

 

Address:

45 Hartwell Avenue

 

 

Lexington, Massachusetts 02421

 

 

SYNTA PHARMACEUTICALS CORP.

AMENDED AND RESTATED PROMISSORY NOTE (GECC)

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

 